DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 16 May 2022 with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 16 May 2022 with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Arora discloses the claimed effective aperture area and average % effective area in paragraphs [0368] and [0367], respectively.
With respect to Applicant’s arguments regarding a showing of unexpected results in the specification, it is noted that Arora anticipates the claimed ranges of effective aperture area and average % effective area with sufficient specificity that evidence of unexpected results is not sufficient to overcome the prior art (see MPEP 2131.03(I,II)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-10, and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (2016/0166443) in view of Day et al. (2015/0038933).
With respect to claims 20 and 7-8, Arora discloses a disposable absorbent article, as shown in figure 27, comprising a topsheet 24, a backsheet 25, and an absorbent core 28. The topsheet 24 comprises an apertured nonwoven material, as disclosed in paragraphs [0239] and [0278]. A surface modifying composition is disposed on the body facing surface of the topsheet, as disclosed in paragraphs [0182-0183], comprising a hydrophobic binder in the form of a triglyceride, as disclosed in paragraph [0198]. The body surface of the topsheet 24 has an effective aperture area in the range of 1.8-3.5 mm2, as disclosed in paragraph [0368]. Arora anticipates the claimed range because Arora discloses an overlapping range with sufficient specificity by disclosing specific examples falling within the claimed range (see Arora, paragraph [0368]; “specifically including all 0.05 mm2  increments within the specified ranges”).
Arora discloses all aspects of the claimed invention with the exception of the surface modifying composition further comprising hydrophobic particles of silicas. Arora discloses in paragraph [0223] that the hydrophobic composition can further comprise odor absorbing material. Day discloses a hydrophobic composition for coating the surface of the topsheet of an absorbent article, as disclosed in paragraph [0054]. The hydrophobic composition includes hydrophobic silica, as disclosed in paragraph [0057]. Silica is well known in the art to inhibit odors in absorbent articles. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hydrophobic composition of Arora with hydrophobic silica, as taught by Day, to achieve the predictable result of a composition that inhibits odors.
With respect to claim 2, Arora discloses in paragraph [0285] that the effective aperture area allows for a quicker fluid acquisition time, but remains silent as to the Free Fluid Acquisition Time of less than 28 s. However, Arora discloses in paragraph [0127] and [0285] the desire to improve fluid acquisition. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Arora with a Free Fluid Acquisition Time of less than 28 seconds to achieve the predictable result of an article that quickly and effectively acquires fluids to keep the wearer’s skin dry.
With respect to claim 4, Arora discloses the topsheet has a basis weight in the range of 10-40 gsm, as disclosed in paragraphs [0113], [0117], and [0148].
With respect to claim 5, modified Arora discloses all aspects of the claimed invention with the exception of the topsheet exhibiting a Fiber Roughness of about 1-3.5 µm. Arora discloses in paragraph [0184] that the fibers of the topsheet have a surface roughness that results in an increased hydrophobicity, but remains silent as to the Fiber Roughness. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Arora with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer.
With respect to claim 6, Arora discloses the surface modifying composition is coated, as disclosed in paragraph [0214], at an amount of 0.1-3 gsm, as disclosed in paragraph [0212]. Since the surface modifying composition is applied to the entire nonwoven material that forms the topsheet, it therefore coats the front, central, and rear portions of the body surface of the topsheet.
With respect to claim 9, the article of Arora is selected from the group consisting of a sanitary napkin, as shown in figure 26, and a diaper, as shown in figure 27.
With respect to claim 10, the article of Arora exhibits an average % effective area of less than 20%, as disclosed in paragraph [0367].
With respect to claims 21 and 15-16, Arora discloses a disposable absorbent article, as shown in figure 27, comprising a topsheet 24, a backsheet 25, and an absorbent core 28. The topsheet 24 comprises an apertured nonwoven material, as disclosed in paragraphs [0239] and [0278]. A surface modifying composition is disposed on the body facing surface of the topsheet, as disclosed in paragraphs [0182-0183], comprising a hydrophobic binder in the form of a triglyceride, as disclosed in paragraph [0198]. The article exhibits an average % effective area in the range of 13- 20%, as disclosed in paragraph [0367]. Arora anticipates the claimed range because Arora discloses an overlapping range with sufficient specificity by disclosing specific examples falling within the claimed range (see Arora, paragraph [0367]; “15%’; “specifically including all 0.1% increments within the specified ranges”).
Arora discloses all aspects of the claimed invention with the exception of the surface modifying composition further comprising hydrophobic particles of silicas. Arora discloses in paragraph [0223] that the hydrophobic composition can further comprise odor absorbing material. Day discloses a hydrophobic composition for coating the surface of the topsheet of an absorbent article, as disclosed in paragraph [0054]. The hydrophobic composition includes hydrophobic silica, as disclosed in paragraph [0057]. Silica is well known in the art to inhibit odors in absorbent articles. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the hydrophobic composition of Arora with hydrophobic silica, as taught by Day, to achieve the predictable result of a composition that inhibits odors.
With respect to claim 12, Arora discloses the body surface of the topsheet has an effective aperture area of less than 3.5 mm2, as disclosed in paragraph [0368].
With respect to claim 13, modified Arora discloses all aspects of the claimed invention with the exception of the topsheet exhibiting a Fiber Roughness of about 1-3.5 µm. Arora discloses in paragraph [0184] that the fibers of the topsheet have a surface roughness that results in an increased hydrophobicity, but remains silent as to the Fiber Roughness. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the topsheet of Arora with a Fiber Roughness of about 1-3.5 µm to achieve the predictable result of fibers that exhibit sufficient surface roughness to increase the hydrophobicity of the topsheet without making the topsheet feel too rough against the skin of a wearer.
With respect to claim 14, Arora discloses the surface modifying composition is coated, as disclosed in paragraph [0214], at an amount of 0.1-3 gsm, as disclosed in paragraph [0212]. Since the surface modifying composition is applied to the entire nonwoven material that forms the topsheet, it therefore coats the front, central, and rear portions of the body surface of the topsheet.
With respect to claim 17, Arora discloses the topsheet has a basis weight in the range of 10-40 gsm, as disclosed in paragraphs [0113], [0117], and [0148].
With respect to claim 18, the article of Arora further comprises an acquisition layer 52 between the topsheet 24 and core 28, as shown in figure 28.
With respect to claim 19, the article of Arora is selected from the group consisting of a sanitary napkin, as shown in figure 26, and a diaper, as shown in figure 27.
With respect to claim 22, Arora discloses in paragraph [0285] that the effective aperture area allows for a quicker fluid acquisition time, but remains silent as to the Free Fluid Acquisition Time. However, Arora discloses in paragraph [0127] and [0285] the desire to improve fluid acquisition. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the article of Arora with a Free Fluid Acquisition Time of less than 30 seconds to achieve the predictable result of an article that quickly and effectively acquires fluids to keep the wearer’s skin dry.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10, 13-16, and 19-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-11, and 14 of copending Application No. 16/021,169 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims disclose all aspects of the claimed invention with the exception of a Free Fluid Acquisition Time of less than 30 s. With respect to claim 11, the present claim does not disclose a topsheet stain area of less than 30 square mm. Achieving a topsheet stain area of less than 30 square mm would have been an obvious modification to reduce visible staining on the topsheet to improve the aesthetic appearance of the article.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781